Citation Nr: 0525690	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from May 1970 to 
March 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

A hearing was held in April 2005 before the undersigned 
sitting at the RO, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case. A 
transcript of that hearing has been associated with the 
record on appeal. During the hearing, the veteran submitted 
additional evidence including a copy of an April 2005 letter 
from a VA medical professional. The veteran waived 
consideration by the RO of the additional evidence in writing 
an on the record. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

2.  The record contains credible supporting evidence of an 
in-service stressor.  

3.  Resolving reasonable doubt in the veteran's favor, his 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304 (2004); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  In written statements and during a 
hearing before the undersigned in April 2005, the veteran 
reported that his locations were attacked by the enemy.  He 
recalled that these attacks occurred between December 1970 
and the spring of 1971.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).

An April 2005 VA examination report shows a diagnosis of PTSD 
consistent with the DSM-IV, due to the veteran's Vietnam 
experience.  Consequently there is an acceptable diagnosis of 
PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran's DD-214 and personnel records confirm service in 
Vietnam.  The veteran's military occupational specialty (MOS) 
was field artillery battery man.  Awards, medals, or 
decorations conclusively indicating combat are not indicated.  
The veteran has not specifically contended combat service 
and, based on the foregoing, the preponderance of the 
evidence is against a finding that he engaged in combat with 
the enemy.  Therefore, his stressors must be verified.  

As discussed, the veteran has indicated that while stationed 
in the Republic of Vietnam his location was mortared by the 
enemy.  While he did not receive a Combat Infantryman's Badge 
or other medal indicating that he served in combat, the 
veteran's service personnel records show that he participated 
in combat actions against the enemy between December 1970 and 
May 1971.  Specifically, he participated in operation 
Imperial Lake.

Historical abstracts of the Operation Imperial Lake clearly 
indicate that the enemy mortared Marine positions between 
August 1970 and April 1971.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to enemy mortar attacks while stationed at Da 
Nang.  Records for the veteran's unit corroborated the 
veteran's assertion that enemy rocket attacks occurred during 
the time he was stationed at Da Nang, but did not document 
his personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in this case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128-29.
 
When viewed in the light most favorable to the veteran, and 
considering Pentecost, supra, the Board finds the information 
from the military history provided by the veteran to be 
"credible supporting evidence" corroborating the veteran's 
claim of experiencing mortar and/or rocket attacks in as part 
of Operation Imperial Lake.  

The veteran's personnel records confirm that he participated 
in combat operations against the enemy, specifically 
operation Imperial Lake, and that he was in the artillery.  
This description is consistent with the veteran's stressor 
statements.  

The third element required for service connection for PTSD is 
that there is medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  The 
post-service medical records document that the veteran has 
been diagnosed with PTSD.  Specifically, an April 2005 VA 
examiner linked the veteran's PTSD to the stressful incidents 
in Vietnam.  The Board notes that the veteran submitted this 
evidence with a waiver of RO consideration. 

Notwithstanding, as explained above, the Board concedes that 
the veteran was likely exposed to mortar and/or rocket 
attacks during his time in Vietnam.  Further, the history 
provided by the April 2005 VA examiner is consistent with the 
veteran's military history as documented in the claims 
folder.  In light of the evidence of record, to remand this 
case for further development would cause undue delay.  Thus, 
the Board finds that overall the foregoing opinion is 
sufficiently consistent with the evidence of record and 
satisfies the requirement of a medical nexus.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  

The Court has further held that where there is "significant 
evidence in support of the appellant's claim," the Board must 
provide a "satisfactory explanation" as to why the evidence 
is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 
(1993).

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that all elements necessary for establishing 
service connection for PTSD are satisfied.  See 38 U.S.C.A. § 
5107(b) (West 2002).      

III.  Veterans Claims Assistance Act of 2000

The Board has considered whether the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Given the 
favorable action taken, however, the Board concludes that no 
further action pertinent to this appeal is required at this 
time.




ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


